Case 2:19-cv-13429-PDB-DRG ECF No. 44 filed 01/27/20                  PageID.1422     Page 1 of 2
                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
GENERAL MOTORS LLC,
GENERAL MOTORS COMPANY,
                    Plaintiffs,           CASE NO. 19-CV-13429

v.                                                             Honorable Paul D. Borman
                                                               District Court Judge

FCA US LLC, FIAT CHRYSLER                                      Honorable David R. Grand
AUTOMOBILES N.V., ALPHONS                                      Magistrate Judge
IACOBELLI, JEROME DURDEN,
MICHAEL BROWN,
                      Defendants.


                                    NOTICE OF JOINDER

       Defendant, through undersigned counsel, hereby joins in and concurs with Defendant FCA

US LLC’s Motion to Dismiss the Complaint filed on January 24, 2020. ECF No. 41. In joining

FCA US LLC’s Motion, Mr. Durden is not waiving the right to file pleadings of his own or to seek

reconsideration of rulings made by the Court prior to trial.

       Mr. Durden respectfully requests that he be permitted to participate in any hearings

conducted in connection with the aforementioned Motion and that, if deemed necessary by him

under the circumstances, he be permitted to submit supplemental briefs, memoranda, or pleadings.

                                                      Respectfully Submitted,

                                                      /s/Judith S. Gracey
                                                      JUDITH S. GRACEY (P39766)
                                                      Attorney for Jerome Durden
                                                      The Gracey Law Firm, PLLC
                                                      2200 Beechmont Street
                                                      Keego Harbor, Michigan 48320
                                                      (248) 221-7726

Dated: January 27, 2020
Case 2:19-cv-13429-PDB-DRG ECF No. 44 filed 01/27/20               PageID.1423      Page 2 of 2



                                  CERTIFICATE OF SERVICE

        I, Judith S. Gracey, hereby certify that on January 27, 2020, I electronically filed the

foregoing document, with the Clerk of the Court using the ECF system which sent notification of

such filing to all attorneys of record.


                                                    /s/Judith S. Gracey
                                                    JUDITH S. GRACEY




                                               2
